In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              ________________

                               NO. 09-20-00173-CV
                              ________________

GENE DAVIS SAND & MATERIALS, INC., VIRGIL GENE DAVIS, CARY
        B. DEAN, AND JASON R. STEVENSON, Appellants

                                         V.

                  WILLIAM EDWARD WINFREE, Appellee

________________________________________________________________________

                    On Appeal from the 163rd District Court
                           Orange County, Texas
                         Trial Cause No. B190053-C
________________________________________________________________________

                          MEMORANDUM OPINION

      The appeal involves a title dispute between adjoining property owners over

certain real property created by a property description that was altered from the

original deed recorded in 1998, in a subsequent deed prepared in 2014.1 The trial

court found the original deed prepared in 1998 to be the controlling deed and entered


      1
        Appellants’ suit against a title company was severed out and is not a part of
this appeal.
                                           1
a judgment voiding the 2014 deed’s property description to the extent it differed

from the original property description contained in the 1998 deed; the trial court also

awarded attorney’s fees to Appellee as the prevailing party. In three issues, Gene

Davis Sand & Materials Inc., Virgil Gene Davis, Cary B. Dean, and Jason R.

Stevenson argue that the trial court erred in finding that William Edward Winfree is

the legal owner of the disputed real property, in finding, as a matter of law, that

Appellants’ cross-claims challenging alleged errors in the original property

description contained in the 1998 deed are barred by limitations, and in awarding

attorney’s fees in a suit to quiet title, as well as awarding attorney’s fees and

appellate attorney’s fees that were not shown to be reasonable, necessary, equitable

or just. We affirm in part and reverse and render in part.

                                    Background

      In 1998, Winfree owned a large 1600-acre tract of land in Orange County (the

Parent Tract). At that time, Virgil Davis approached Winfree about his company,

Gene Davis Sand & Materials, Inc., purchasing “approximately 50 acres” (the

Property) out of Winfree’s Parent Tract of land. Davis wanted to purchase the land

to expand his sandpit business.2 As part of the 1998 earnest money contract, Davis

and Winfree made a preliminary drawing of the Property to be purchased and hired



      2
        Davis is the owner of Gene Davis Sand & Materials, Inc. and both are
collectively referred to herein as “Davis.”
                                           2
George Anderson Surveying to prepare a metes and bounds property description and

plat for use in the warranty deed. Ultimately, a warranty deed was prepared

describing what the 1998 Deed called “53.21 acres, more or less.” Winfree testified

that Winfree and Davis also agreed that Winfree would retain an easement on the

east side of the Property so he could access his other property. The northeast side of

the Property abutted a pipeline right-of-way, which was labeled and noted in the

survey plat attached to the 1998 Deed. According to Winfree, despite the notation

on the earnest money contract plat indicating that the boundary of the Property would

extend 25 feet into the cleared right-of-way, he believed the pipeline right-of-way

served as a boundary on the northeast side of the Property, and the 53 acres would

be southwest of the pipeline right-of-way. A Warranty Deed with Vendor’s Lien was

prepared and dated August 14, 1998 and recorded under Clerk’s File No. 183529,

Vol. 1089, Page 312 of the Official Public Records/Deed Records of Orange County,

Texas.

      In 2014, Dean and Stevenson approached Davis seeking to purchase the

Property. In preparation for the purchase, the title company discovered problems

with the property description in the 1998 Deed. It was discovered that the metes and

bounds property description of the Property contained in the 1998 Deed did not

return to the “point of beginning.” According to Stevenson, Sabine Title Company

corrected the problem, but the title company did not require anything from them to

                                          3
correct the problem. Dean testified that he discussed the issue with Sabine Title

Company and the title company had him take some “paperwork” to the original

surveyors who had prepared the property description in the 1998 Deed. Dean stated

he did not discuss the paperwork with the surveyor or have any further conversations

about the interactions between the survey company or the title company. Dean

explained that after two months, the title company contacted him and told him

“[e]verything’s fine[,]” and to come in and sign the paperwork. Dean was not told

how the title company corrected the problem or that the title company had created a

new legal description for the Property. Dean stated that at no time in 2014 did they

discuss the 2014 deeds3 or description error with Winfree. Stevenson testified that

he first discussed the deed descriptions with Winfree in 2018, after they were

approached by ExxonMobil seeking to purchase a pipeline right-of-way across or

abutting the northeast boundary of the Property.

      Mark Anderson testified that he owns a land surveying business, originally

established by his father, and the business is 41 years old. Anderson stated that his


      3
        As part of the conveyance from Davis to Dean and Stevenson, there were
two 2014 Deeds created and recorded. One of the 2014 Deeds is from Gene Davis
Sand & Materials, Inc. to Virgil Eugene Davis, recorded at Clerk’s File No. 405958
of the Official Public Records/Deed Records of Orange County, Texas. The second
2014 Deed is from Virgil Gene Davis as Grantor, to Cary B. Dean and Jason R.
Stevenson, as Grantee, recorded at Clerk’s File No. 405959 of the Official Public
Records/Deed Records of Orange County, Texas. Both of the 2014 Deeds use the
same metes and bounds legal description for the Property and will be collectively
referenced herein as the “2014 Deeds.”
                                        4
father was a registered land surveyor, and after he passed away, he (Mark Anderson)

hired another registered land surveyor to work at the company. According to

Anderson, he has been “involved with everything in the day-to-day operation[s]” for

41 years. He stated that although he is not a registered surveyor, he is involved in

every survey and “[e]verything goes through me.” In 1998, his company was asked

to complete the survey for the purchase of the Property by Davis from Winfree. He

stated that the survey was “pretty routine” and that he believed Winfree dealt with

his father in conducting the transaction, but he ran the surveying crew at the time of

this job. Specifically, he recalled the boundary lines as following two existing

roadways and a pipeline, stating:

      I remember it being a pretty routine survey for us. I remember I was
      supposed to tie in a pipeline and a -- which I, at the time, didn't realize
      it was Old Mansfield Ferry Road -- and then Mansfield Ferry Road on
      the south side and the Old Mansfield Ferry Road on the east side and
      then the pipeline on the north side[.]

      Anderson testified that the cleared right-of-way of the pipeline was considered

a “landmark” and the boundary line would run along the southwest edge of the

cleared pipeline right-of-way. He stated the boundary line would not be “north of

the pipeline right-of-way[.]” Anderson testified that at some point he was made

aware that the 1998 deed description did not close or return the point of beginning,

acknowledging that mistakes can happen on occasion. He thus explained the process

and how to correct it:

                                          5
      Well, it doesn’t close. I'm not going to say it -- obviously, it’s not an
      often thing; but it does happen, a lot more often back in the old days
      when you didn’t have computers as prevalent in our work. We have
      programs today that clearly tell you when it doesn’t close when you
      write a legal -- can I see that plat again? I think -- I know the answer;
      but I want to make sure, not speculate.

      But my dad did -- as you can see, that’s a hand-done drawing. It’s a not
      done with AutoCAD. So, my dad would have wrote this legal
      description and then he would have done a hand-drawing and that’s
      what this represents. So, back in those days -- again, it wasn’t often; but
      we do -- there are correction deeds, things that had to be done for
      surveys that didn’t close.

       In 2018, Winfree came to Anderson’s office and asked Anderson about the

legal descriptions in the 2014 Deeds that the title company prepared for Davis, Dean,

and Stevenson. Anderson testified that Winfree brought to his attention that the 1998

description did not return to the point of beginning and Anderson confirmed the

discrepancy. An exhibit was entered demonstrating a drawing prepared by

Anderson’s office comparing the legal description in the 1998 Deed to the legal

description in the 2014 deeds. Anderson testified that the 2014 description did not

match the 1998 description. According to Anderson, in the 1998 Deed, the southwest

edge of the pipeline right-of-way is the northeast boundary of the Property. He stated

the legal description in the 2014 Deeds clearly goes across the pipeline right-of-way.

Anderson testified that he was part of the original crew that determined the property

described and conveyed in the 1998 Deed and “I remember specifically that we were

supposed to be on [the] south side of the pipeline.” He confirmed that the change in

                                          6
the 2014 Deeds pushed the northern boundary across the pipeline right-of-way to the

north side. According to Anderson, although Davis contends the 2014 Deeds made

changes to the legal description of the west side of the Property only, the changes

also affected the northeast side of the property and pushed the boundary to the north

side of the pipeline right-of-way. Anderson testified that the metes and bounds

description changes made to the 2014 Deeds attempted to transfer a different piece

of property than what was described and conveyed to Davis in the 1998 Deed.

      Jimmy Verrett testified that he is a registered professional land surveyor.

Verrett stated that in 2018 he was asked by Dean and Stevenson to complete a survey

based on the 2014 deed description. He stated that he studied the 1998 Deed and

determined the metes and bounds description of the Property in the 1998 Deed did

not return to the point of beginning. Verrett testified that both the 1998 Deed and the

2014 Deeds describe the same beginning point. He testified that the language in the

1998 Deed regarding the pipeline “could [or] should have” used more specific

language to identify the particular location of the pipeline right-of-way. According

to Verrett, in conducting his survey, he could not find clear evidence of markers on

the ground to represent the property described in both the 1998 Deed and the 2014

Deeds. He had to reestablish Winfree’s boundary lines from the deeds when Winfree

originally acquired the Parent Tract. When he attempted to plot the Property on the

ground, call 5 of the 1998 Deed and 2014 Deeds indicated it went to a “set spike for

                                          7
corner inside a cleared pipe line R.O.W.” Verrett testified that that description

probably should have been more clear as to how to identify that particular location.

Verrett had to consult other instruments that described those pipeline right-of-ways

in question and use whatever markers he was able to find on the ground at the time

of his survey. Verrett did not describe further the instruments he consulted nor where

they included in the record before the trial court. Verrett described what he

considered constituted a “clerical error” in a legal description, stating:

      Typically that would include things like transposing figures in a bearing
      or distance or just simply typing in the wrong distance or the wrong
      bearing. Occasionally it involves completely omitting a call or
      sometimes repeating a call.

He confirmed that there are several pipelines running through the pipeline right-of-

way and based on the descriptions in the 1998 Deed, it is not clear which pipeline

was used to determine the course and distance of the survey. As a result, Verrett

opined that adding a correction for acreage into the marsh area on the southern

border of the property in this instance would be considered a clerical error.

Elaborating further, he stated that although there are adjustments to the Property

description in the 2014 Deeds from the 1998 Deed, the adjustments only consisted

of two lines or two calls and both deeds maintain “somewhat the same shape.”

Verrett represented to the court that the Property described in the 2014 Deeds would

push the northern most point of the Property 75 to 100 feet past the pipeline right-

of-way.
                                           8
      During cross-examination, Verrett agreed that if a deed description other than

that used in an original deed was created to represent that same piece of property in

subsequent sales, the original seller should be notified of the changes. Verrett also

stated that if he was the original surveyor of the Property in the 1998 Deed, he would

have had to ask for clarification on the pipeline boundary. Verrett also testified as

follows:

      THE COURT: Now, if they hired you to take this and go out there and
      develop a legal description -- I admit I’m not a surveyor, but I don’t
      know how on earth you’d start. I mean, because the ultimate one by
      anybody’s -- that westerly line’s not a straight line. It’s got a -- I mean,
      how do you go from this to developing a legal description?

      THE WITNESS: Well, you -- you utilize what you can identify; and it
      -- it appears that this is identifying Mansfield Ferry Road along the
      south side –

      THE COURT: Got that.

      THE WITNESS: -- which is consistent with Mr. Winfree’s south line.
      And then it shows the -- what’s identified as a road easement running
      to the north, and that -- that would -- particularly being somewhat
      familiar with this property, I would take that to be the -- the old dirt
      road that at one time was part of Man -- Mansfield Ferry Road. And we
      -- and then we’ve got something identified as “pipeline” up here on the
      north side.

      I would endeavor to locate Mr. Winfree’s south line; locate the old dirt
      road; and locate, presumably, a pipeline. Obviously when -- today
      there’s more than one pipeline. I’m not sure what the case was back in
      ’99, whether they were -- whether there’s just one there or there were
      four or -- it would appear that -- from the -- from the instruments that
      we’ve -- were able to locate for the four that we found there, that those
      are older; and probably they were there in ’99. And in that case, I’d

                                           9
      either have to make a judgment or ask for clarification as to what was
      intended with regard to the pipeline.

      THE COURT: Clarification from who?

      THE WITNESS: From the buyer and seller. Or at the very least the
      agent that dealt with the two and prepared the sketch.
      THE COURT: So, it may take some input to clarify from this to the
      legal description you end up with?

      THE WITNESS: Yes, sir.

      Roger Conway testified and produced business records on behalf of Sabine

Title Company, the title company that handled the 2014 transaction and the title

company that changed the description of the Property. He testified he has worked

for Sabine Title for many years and is familiar with title policies that require deed

corrections. He stated Sabine Title was approached in 2014 by Stevenson and Dean

to close their transaction on the Property. Sabine Title Company discovered a

problem with the Property description in the 1998 Deed. He stated that to his

knowledge no one at Sabine Title ever told Stevenson or Dean that they needed to

contact Winfree about the problem with the Property description in the 1998 Deed.

Conway believed the error in the legal description was a clerical error and Winfree

did not need to be contacted. But Conway admitted generally that if there is a

nonmaterial or material correction of a deed, the original owner should be notified

of the change. Conway confirmed that Winfree was not contacted or notified when

the 2014 changes were made to the legal description of the Property. Conway

                                         10
testified that Sabine Title Company did not hire a new surveyor in the 2014

transaction to survey the Property with the new legal description, and Conway was

unaware who created the new calls in the 2014 Deeds.

      At the conclusion of a bench trial, the trial court found that the Property that

was described in the 2014 Deeds altered the legal description of the Property as

conveyed to Davis in the 1998 Deed and the “legal description was intentionally

changed and said change was a material correction requiring execution by the

original grantor, WILLIAM EDWARD WINFREE, which was not obtained, and

said [2014] deeds fail to comply with Section 5.029 of the Texas Property Code.”

The trial court further found that the Appellants were prohibited by a four-year

statute of limitations from seeking to change the legal description of the Property in

the 1998 Deed and ordered the legal description of the property conveyed in 2014 to

comply with the legal description of the Property as described in the 1998 Deed.

Finally, the trial court ordered Appellants to pay Winfree’s “reasonable and

necessary” attorney’s fees for trial and any subsequent appeals in the amount of

$15,000 and $20,000, respectively. Davis, Dean, and Stevenson filed a request for

findings of fact and conclusions of law. The trial court filed its findings of fact and

conclusions of law. Davis, Dean, and Stevenson also filed a motion for new trial,

which was overruled as a matter of law. Davis, Dean, and Stevenson timely filed this

appeal.

                                          11
                                      Issue One

      In their first issue, Appellants argue that the evidence is legally and factually

insufficient to demonstrate “that the discrepancies between the 1998 Deed and the

2014 Deeds divested [Winfree] of ownership in the disputed section of the pipeline

right-of-way at issue.” Appellants argue that no matter which legal description is

used, either the 1998 or 2014 description, the pipeline right-of-way falls within the

Property.

                                Standard of Review

      In an appeal from a bench trial, an appeals court reviews a party’s legal

sufficiency challenge under the same standards that are applied to the review of a

jury’s verdict. Anderson v. City of Seven Points, 806 S.W.2d 791, 794 (Tex. 1991).

When reviewing a finding for legal sufficiency, we credit the favorable evidence if

a reasonable factfinder could and disregard the contrary evidence unless a reasonable

factfinder could not. See City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005).

On review, the appeals court will sustain a no-evidence point if:

      (1) the record discloses a complete absence of evidence of a vital fact[,]
      (2) the court is barred by rules of law or of evidence from giving weight
      to the only evidence offered to prove a vital fact[,] (3) the evidence
      offered to prove a vital fact is no more than a mere scintilla[,] or (4) the
      evidence establishes conclusively the opposite of the vital fact.

Marathon Corp. v. Pitzner, 106 S.W.3d 724, 727 (Tex. 2003); see also City of Keller,

168 S.W.3d at 810. In addition, the trial court, which acted as the factfinder,

                                          12
determined which of the witnesses who testified were credible and decided what

weight it wished to assign to the evidence admitted during the trial. See McGalliard

v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986); City of Keller, 168 S.W.3d at 819.

      While we review the factual findings that a trial court makes following a

bench trial in the light that is most favorable to its verdict, we review the trial court’s

legal conclusions using a de novo standard. See BMC Software Belg., N.V. v.

Marchand, 83 S.W.3d 789, 794 (Tex. 2002). Nonetheless, if a party demonstrates in

an appeal that the trial court erred, the trial court’s judgment will not be reversed if

the record from the trial shows that the trial court, despite its error, reached the proper

judgment. Id. Additionally, where the trial court’s findings are incomplete on a

party’s claim, but the trial court made findings in favor of the prevailing party on

one or more elements of its claim, we imply that the trial court would have found in

favor of the prevailing party on any remaining elements of the prevailing party’s

claim if the losing party has not filed a written request for additional findings. See

Man Indus. India, Ltd. v. Midcontinent Express Pipeline, LLC, 407 S.W.3d 342, 351

(Tex. App.—Houston [14th Dist.] 2013, pet. denied); see Tex. R. Civ. P. 299; Park

v. Payne, 381 S.W.3d 615, 618-19 (Tex. App.—Eastland 2012, no pet.).

                                        Analysis

      We begin by deciding whether the parties complied with Section 5.028 or

5.029 of the Texas Property Code when the Property description in the 2014 Deeds

                                            13
conveyed property that was not as described in the 1998 Deed. See Tex. Prop. Code

Ann. §§ 5.028, 5.029. Section 5.028 and section 5.029 of the Texas Property Code

address deed corrections. Id. Section 5.028 demonstrates how to correct a deed if the

there is a nonmaterial change to the deed, while section 5.029 addresses how to

correct a deed with a material change. Id.

      A nonmaterial change under section 5.028 includes the following:

      (a) A person who has personal knowledge of facts relevant to the
      correction of a recorded original instrument of conveyance may prepare
      or execute a correction instrument to make a nonmaterial change that
      results from a clerical error, including:

             (1) a correction of an inaccurate or incorrect element in a legal
             description, such as a distance, angle, direction ...; or

             (2) an addition, correction, or clarification of:

                   (A) a party’s name, including the spelling of a name, a first
                   or middle name or initial, a suffix, an alternate name by
                   which a party is known, or a description of an entity as a
                   corporation, company, or other type of organization;

                   (B) a party’s marital status;

                   (C) the date on which the conveyance was executed;

                   (D) the recording data for an instrument referenced in the
                   correction instrument; or

                   (E) a fact relating         to   the   acknowledgment     or
                   authentication.

Tex. Prop. Code Ann. § 5.028(a).

      Under section 5.029 a material change includes
                                          14
      (a) In addition to nonmaterial corrections, including the corrections
      described by Section 5.028, the parties to the original transaction or the
      parties’ heirs, successors, or assigns, as applicable may execute a
      correction instrument to make a material correction to the recorded
      original instrument of conveyance, including a correction to:

             (1) add:

                    (A) a buyer’s disclaimer of an interest in the real property
                    that is the subject of the original instrument of
                    conveyance;

                    (B) a mortgagee’s consent or subordination to a recorded
                    document executed by the mortgagee or an heir, successor,
                    or assign of the mortgagee; or

                    (C) land to a conveyance that correctly conveys other land;

             (2) remove land from a conveyance that correctly conveys other
             land; or

             (3) accurately identify a lot or unit number or letter of property
             owned by the grantor that was inaccurately identified as another
             lot or unit number or letter of property owned by the grantor in
             the recorded original instrument of conveyance.

Id. at 5.029(a).

      It is undisputed that the metes and bounds description of the Property in the

1998 Deed does not return to the point of beginning. It is also undisputed that there

were changes made to the legal description of the Property in the 2014 Deeds and

the descriptions do not match. We conclude that the legal description used in the

2014 Deeds goes beyond “a correction of an inaccurate or incorrect element in a

legal description, such as a distance, angle, direction[]” as contemplated and codified

                                          15
by the legislature in section 5.028. See Silguero v. CSL Plasma, Inc., 579 S.W.3d

53, 59 (Tex. 2019) (“presuming that the Legislature intended for each of the statute’s

words to have a purpose and that the Legislature purposefully omitted words it did

not include”). Instead, the changes made to the Property description in the 2014

Deeds constitute a material change under section 5.029 as the changes to the call

signs and distances added “land to a conveyance that correctly conveys other land[.]”

Tex. Prop. Code Ann. § 5.029(a)(1)(C). While there may have been changes to only

2 of the 8 calls used in the property description, the changes push the northern

boundary across the pipeline right-of-way which was used as a landmark on the

northeast boundary of the Property and extended the Property 75 to 100 feet past the

pipeline right-of-way. “A permissible purpose of a correction instrument is to

provide the parties an avenue for correcting an ‘ambiguity or error that relates to the

description of or extent of the interest conveyed.’” Endeavor Energy Res’s. LP. v.

Anderson Est., 644 S.W.3d 212, 222 (Tex. App.—Eastland 2022, pet. filed) quoting

Tex. Prop. Code Ann. § 5.027(a) (emphasis original).

         Recently, the Texas Supreme Court addressed correction deeds when the

correction deed attempts to make a material change as it does in this case. The Court

noted:

         The error here is material, and thus the correction instrument must
         comply with 5.029. That section provides in pertinent part that an
         instrument to correct a material error “must be”:

                                          16
             (1) executed by each party to the recorded original instrument of
             conveyance the correction instrument is executed to correct or, if
             applicable, a party’s heirs, successors, or assigns; and

             (2) recorded in each county in which the original instrument of
             conveyance that is being corrected is recorded.

      Thus, an instrument intended to correct a material mistake must be
      executed by each party to the original transaction, or by an appropriate
      alternate, and recorded in the relevant county to be a valid “substitute
      for the original instrument.”

Broadway Nat. Bank v. Yates Energy Corp., 631 S.W.3d 16, 22 (Tex. 2021) (internal

citations omitted) (emphasis original).

      When Davis sold the Property in 2014 to Stevenson and Dean, the title

company on its own initiative altered the call signs in the Property description

allegedly trying to “correct” the description of the Property contained in the 1998

Deed. The so-called correction was accomplished according to the record, by

changing two of the calls in the 1998 Deed and moving those calls farther out into

the marsh land abutting the southwest border of the Property. However, the evidence

at trial showed that the movement of the two calls shifted the north and northeast

corner of the Property to the northern side of the pipeline right-of-way and into the

Parent Tract owned by Winfree. Testimony and exhibits were admitted showing that

the 2014 changes to the property description encroached on Winfree’s Parent Tract

and areas that were not conveyed to Davis by Winfree in the 1998 Deed. Testimony

also established that when the legal description of the Property was changed in 2014,

                                          17
Winfree was never contacted, and he was not a party to the changes in the call signs

as required by section 5.029. Because the 2014 Deeds did not include Winfree in

any capacity or bear his signature as required by section 5.029, the trial court did not

err in finding the 2014 Deeds void to the extent that they conflicted with the Property

description in the 1998 deed. Recently our sister court thus explained the extent of a

correction deed and its powers to rectify errors:

      The execution of a correction deed itself, without more, does not
      constitute a sale or conveyance of real property. In fact, a correction
      deed conveys nothing; it simply “replaces and is a substitute for the
      original instrument.” A permissible purpose of a correction instrument
      is to provide the parties an avenue for correcting an “ambiguity or error
      that relates to the description of or extent of the interest conveyed.”

      The policy underlying this statutory scheme is similarly clear: if all
      original parties to a transaction (or an original party’s heir, successor,
      or assign) agree that, because of a mistake, the original conveyance
      failed to accurately capture the purpose and intent of their transaction,
      they may later correct the mistake by utilizing the avenues and remedies
      that are provided in the Correction Instrument statutes. As our supreme
      court has stated, this correction-by-agreement remedy is a nonjudicial
      process that is designed to promote efficiency in non-adversarial
      circumstances.

See Endeavor Energy, 644 S.W.3d at 222-23 (internal citations and quotations

omitted) (emphasis original) (reversing a court of appeals because the correction

deed satisfied section 5.029 and therefore was not invalid); see also Offord v.

Carson, No. 01-19-00815-CV, 2021 WL 3358023, at *9 (Tex. App.—Houston [1st

Dist.] Aug. 3, 2021, no pet.) (mem. op.) (concluding a change was a material change

on a correction deed, did not comply with section 5.029, and as such the correction
                                          18
deed was invalid and was to be removed as a cloud on the title). The 2014 Deeds

were not “correction deeds” but were conveyance instruments that purported to

convey more property than Davis held under the 1998 Deeds. Appellants failed to

comply with the requirements of section 5.029. Therefore, we overrule appellant’s

first issue. 4

                                       Issue Two

        In their second issue, Appellants argue that the trial court erred as a matter of

law concluding that Gene Davis Sand & Materials, Davis, Dean, and Stevenson were

barred by the statute of limitations from challenging the legal description of the 1998

deed. Davis, Dean, and Stevenson argue that they were informed prior to Dean and

Stevenson’s purchase of the Property that all issues with the 1998 deed’s legal

description had been resolved. Particularly, Dean and Stevenson argue that because


        4
         Appellants argue in their brief that the trial court’s judgment is void because
the 1998 deed does not return to the point of beginning and therefore the land cannot
be identified with reasonable certainty. We disagree. Generally, descriptions of real
property in judgments should be “so definite and certain ... that the land can be
identified with reasonable certainty[ ]” so that the property at issue can be identified
or the judgment is void. Greer v. Greer, 191 S.W.2d 848, 849 (Tex. 1946). Texas
law requires the description to identify the property with reasonable certainty but
does not require mathematical certainty. Templeton v. Dreiss, 961 S.W.2d 645, 659
(Tex. App.—San Antonio 1998, pet. denied). A legal description is generally
sufficient if “‘a surveyor could go upon the land and mark out the land designated.’”
Wooten v. State, 142 Tex. 238, 177 S.W.2d 56, 57 (Tex. 1944). Here, testimony at
trial established that Anderson was able to use both of the deed descriptions in the
1998 deed and the 2014 deed to locate the property described in each deed, and to
plot and produce a survey showing each tract of land, and that survey was produced
and admitted at trial.
                                           19
they did not incur any legal injury until February 2019, when Winfree filed suit

asserting ownership of the section of the pipeline right-of-way at issue, Dean and

Stevenson are not barred by the four-year statute of limitations from challenging the

1998 deed’s legal description.

      In Broadway, the Texas Supreme Court explained that attempting a deed

reformation through judicial process is governed by a four-year statute of limitations.

Broadway, 631 S.W.3d at 27-29; see also Tex. Civ. Prac. & Rem. Code Ann. §

16.051 (“Every action for which there is no express limitations period, except an

action for the recovery of real property, must be brought not later than four years

after the day the cause of action accrues.”). The Texas Supreme Court explained that

the statute of limitations applies to “‘[a] plainly evident omission on an unambiguous

deed’s face’” and the limitations will not be tolled. Broadway, 631 S.W.3d at 29

(quoting Cosgrove v. Cade, 468 S.W.3d 32, 36-37 (Tex. 2015)).

      Broadway notably distinguished between deed reformation in a judicial

process and a nonjudicial statutory process. Id. at 28-29. The Court explained that

although parties are limited under a judicial reformation by a four-year statute of

limitation, in a non-judicial reformation, such as under section 5.028 or 5.029 of the

property code, there is no statute of limitations. Id. (“the Legislature gave parties the

ability to correct material mistakes in their deeds without resorting to lawsuits for




                                           20
reformation or rescission. Enforcing a correction instrument that complies with the

Property Code therefore is not a judicial reformation of the original conveyance”).

      Generally, purchasers of real property are immediately charged with

knowledge of all defects in the deed conveying title to the purchased property,

though this presumption of immediate knowledge is rebuttable. See Sullivan v.

Barnett, 471 S.W.2d 39, 45 (Tex. 1971). If the mistake is plainly evident or clearly

disclosed on the face of the deed, all parties are chargeable with knowledge of the

contents of the deed. See Trahan v. Mettlen, 428 S.W.3d 905, 909 (Tex. App.—

Texarkana 2014, no pet.). The record shows the earnest money contract called for

the northeast boundary of the Property to extend 25 feet into the cleared right-of-

way. However, the 1998 deed, as well as the 2014 deed, expressly describe the

northeast boundary of the Property (Call 6) as running “parallel with the

Southwesterly [right-of-way] line of the said pipe line…” The original survey

company representative, Anderson, testified that the original survey and property

description did not go 25 feet into the pipeline easement. Therefore, as to Davis, the

statute of limitations accrued from the date the 1998 deed was executed by Winfree

as the record shows that deed was delivered to Davis on that same date.

      Appellants acknowledge that the deed language in both the 1998 and 2014

deeds is “clear and unambiguous[,]” and they do not dispute that there is an error in

the 1998 deed. As noted by the Supreme Court in Cosgrove, a clear and

                                         21
unambiguous error is not one that tolls the statute of limitations See Cosgrove, 468

S.W.3d at 36 (“A plainly evident omission on an unambiguous deed’s face is not a

type of injury for which the discovery rule is available.”); see also Broadway, 631

S.W.3d at 29. Dean and Stevenson do not dispute they discovered the error in the

1998 deed in 2014 during the sale from Davis to Dean and Stevenson. It is not

disputed that Appellants then attempted to correct the error with a material change

in the legal description used in the 2014 Deed without notice to Winfree, which is in

violation of section 5.029 of the Property Code. See Tex. Prop. Code Ann. § 5.029.

In 2018, Winfree discovered the 2014 deed correction and sued Appellants in 2019,

alleging a claim for a suit to quiet title and asserting a declaratory judgment under

the Declaratory Judgment Act. Appellants filed their countersuit against Winfree

also seeking to quiet title and obtain a declaratory judgment alleging an error in the

1998 deed description in 2019, more than four years after the error in the deed

description was discovered. 5 Cosgrove, 468 S.W.3d at 38 (“When it comes to

obvious deed omissions, the accrual of a deed-reformation claim is not delayed.”);

Maresh v. Martinez, No. 13-20-00045-CV, 2021 WL 4597085, at *4 (Tex. App.—

Corpus Christi-Edinburg Oct. 7, 2021, no pet.) (“[Cosgrove’s] holding expressly



      5
        Appellants have not pleaded nor do they argue the applicability of section
16.069 of the Texas Civil Practice and Remedies Code. Thus, any such claim is
waived. See Cole v. McWillie, 464 S.W.3d 896, 903 (Tex. App.—Eastland 2015,
pet. denied).
                                      22
applies to both parties to a deed.”). As such, section 16.051 of the Texas Civil

Practice and Remedies Code bars all Appellants from judicially challenging the 1998

deed more than four years after the 2014 date of discovery. Tex. Civ. Prac. & Rem.

Code § 16.051 (“Every action for which there is no express limitations period, except

an action for the recovery of real property, must be brought not later than four years

after the day the cause of action accrues.”); Broadway, 631 S.W.3d at 27-29. We

overrule Appellant’s second issue.

                               Issues Three and Four

      In their final two issues on appeal, Appellants argue that the trial court erred

in awarding attorney’s fees to Winfree when he filed a suit to quiet title and the trial

court erred by finding the fees were reasonable, necessary, equitable and included

an award of appellate fees when they were unsupported by pleadings.

      In his first amended pleadings, Winfree pleaded for both declaratory judgment

under the Declaratory Judgment Act and a suit to quiet title. The declaratory

judgment statute allows for the discretionary recovery of attorney’s fees. See Tex.

Civ. Prac. & Rem. Code Ann. § 37.009. However, attorney’s fees are not available

in a suit to quiet title or to remove a cloud on title. See Sani v. Powell, 153 S.W.3d

736, 745 (Tex. App.—Dallas 2005, pet. denied). We look to the substance of the

pleading to determine whether an action is a declaratory judgment suit or a suit to




                                          23
quiet title. Brumley v. McDuff, 616 S.W.3d 826, 831-33 (Tex. 2021); Offord, 2021

WL 3358023, at *3.

      In Foreman v. Foreman, our sister court described a suit to quiet title in this

manner:

      A suit to clear title or quiet title—also known as a suit to remove cloud
      from title—relies on the invalidity of the defendant’s claim to the
      property. A cloud on title exists when an outstanding claim or
      encumbrance is shown, which on its face, if valid, would affect or
      impair the title of the owner of the property. [A] legal action to quiet
      title is traditionally one in which the superior title holder seeks to
      remove a challenge to that title.

Foreman v. Foreman, No. 01-20-00589-CV, 2022 WL 904446, at *3 (Tex. App.—

Houston [1st Dist.] Mar. 29, 2022, no pet.) (internal citations and quotations

omitted).

      Contrast the above with a suit for declaratory judgment, which allows for the

recovery of attorney’s fees if a boundary dispute is the sole issue concerning the real

property. Eggemeyer v. Hughes, 621 S.W.3d 883, 893-94 (Tex. App.—El Paso 2021,

no pet.); Tex. Civ. Prac. & Rem. Code Ann. §§ 37.004(c); 37.009 (emphasis added).

      The trial court in its findings of fact and conclusions of law determined that

Winfree was entitled to attorney’s fees because “[t]he essence of the controversy

between the Defendants and Winfree in this case, tried by consent by all parties,

involved determining the proper boundary line between these two adjacent property

owners.” The essence of the suit involved title to property which encompassed

                                          24
pipeline easements on the northeast boundary of the Property. None of the parties to

the action had any concern over boundaries until one such boundary became

monetized. Appellants argue that this case is not a boundary dispute because if you

removed the two changed calls in the 2014 deed description that were in the marsh

on the southwest side of the Property, Winfree would still dispute the parties’ claim

to the pipeline right-of-way which appellants claim was not changed by the 2014

deed description.

       Our sister court addressed a similar issue in Offord. See 2021 WL 3358023,

at *6. In Offord, the court explained that although the plaintiff had pleaded for a

declaratory judgment, it was “in substance” a suit to quiet title. Id. The plaintiff was

disputing the validity of a correction deed and asked the court to remove the

correction deed and “remove the cloud on her title created by the invalid Correction

Deed.” Id. We are faced with similar circumstances here. This is a not a boundary

dispute under a declaratory judgment action but a request by Winfree for the trial

court to remove the cloud from his title caused by the 2014 warranty deed, i.e. a suit

to quiet title. Id.

       Winfree admitted in his petition that Appellants have not used any of the

property outside the boundary lines of the 1998 deed or asserted any outward

appearance in claiming rights to his property, only that he discovered the cloud on

his property in 2018 that had been created by the 2014 deed. He discovered there

                                          25
was an issue with his ownership when he was approached by an oil and gas company

seeking to place a pipeline on his property and discovered the Appellants were

“claiming ownership of a portion of property on the Northeasterly side of the right-

of-way line.” Although there was extensive testimony at trial regarding the boundary

of the pipeline right-of-way, ultimately Winfree was not asserting ownership of

Appellants’ property, only that the 2014 deed description is invalid. Finally, we note

that Winfree argued in his first amended petition that the parties did not provide

notice of the 2014 deed corrections and are barred by statute of limitation on their

counterclaims to litigate the property dispute, further establishing that the basis of

his claim was a quiet title action and suit to remove a cloud on his property. Moroney

v. St. John Missionary Baptist Church, Inc., 636 S.W.3d 698, 707 (Tex. App—

Houston [14th Dist.] 2021, pet. denied) (“The Church’s action is properly considered

one to quiet title, and the quiet title claim was, admittedly, the ‘basis for the

declaratory judgment action.’ The basis for the declarations sought was the

purported invalidity of [appellant’s] claimed interest in the property. Thus,

attorney’s fees were not recoverable under the Act as a matter of law.”). As such

Winfree was seeking a declaration of ownership of the property by removing the

cloud of the 2014 deed description because it was invalid. Id. Therefore, the

substance of Winfree’s pleadings was substantially a suit to quiet title and not a suit




                                          26
under the Declaratory Judgment Act regarding a boundary dispute. We sustain

Appellants’ third issue.

      Because we sustain Appellants’ third issue regarding the propriety of the trial

court’s award of attorney’s fees, we need not address Appellants’ fourth issue as to

whether the attorney’s fees were equitable, reasonable or just.

                                    Conclusion

      Having determined Appellants failed to comply with section 5.029 of the

property code and that Appellants are barred by the statute of limitations from

judicially disaffirming the 1998 deed, we overrule Appellants’ first and second

issues. We hold that the trial court erred in awarding Winfree attorney’s fees in a

suit to quiet title and sustain Appellants’ third issue and reverse the last paragraph

of the Judgment and render judgment that Winfree take no attorney’s fees from

Appellants. We affirm the remainder of trial court’s judgment.

      AFFIRMED IN PART, REVERSED AND RENDERED IN PART.



                                              ________________________________
                                                      CHARLES KREGER
                                                            Justice

Submitted on January 31, 2022
Opinion Delivered August 4, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.



                                         27